788 F.2d 722
UNITED STATES of America, Plaintiff-Appellee,v.Robert William WADE, Defendant-Appellant.
No. 85-5446Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
May 6, 1986.

Stanley Marcus, U.S. Atty., Jeff Fisher and David O. Leiwant, Asst. U.S. Attys., Miami, Fla., for U.S.
Robert William Wade, pro se.
Appeal from the United States District Court for the Southern District of Florida.
Before GODBOLD, Chief Judge, HILL and ANDERSON, Circuit Judges.
PER CURIAM:


1
Wade pleaded guilty to a conspiracy to possess marijuana with intent to distribute and to the accompanying substantive offense, 21 U.S.C. Secs. 955c and 955a(a).  On April 13, 1984 he was sentenced to four years on each count consecutive.


2
This appeal is from the denial of a Rule 35 motion to correct the sentence as illegal because of the provision that the terms are consecutive.


3
The consecutive terms are not prohibited by the Comprehensive Crime Control Act of 1984.  Pub.L. No. 98-473, 98 Stat. 1837, 2031-34;  see 18 U.S.C.A. Secs. 3561 et seq.    Section 3584 thereof does not become effective until November 1, 1986.  Moreover it relates to a consecutive term for an attempt and for another offense that was the sole objective of the attempt.  98 Stat. at 2000-01.


4
28 U.S.C. Sec. 991 et seq. authorizes a commission to promulgate sentencing guidelines.  Section 994(l)(2) provides that the guidelines shall reflect the general inappropriateness of imposing consecutive terms of imprisonment for an offense of conspiring to commit an offense and an offense that was the sole object of the conspiracy.  This statute was not effective until October 12, 1984, six months after Wade was sentenced, the guidelines have not been drawn, and even if the statute were retroactive it does not prohibit consecutive sentences.


5
The contention that Congress did not intend consecutive sentences for violation of 21 U.S.C. Sec. 955a(a) and 955c is foreclosed.    U.S. v. Allen, 724 F.2d 1556, 1558 (11th Cir.1984).


6
AFFIRMED.